BARHAM, J.,
concurs. Ashe v. Swenson 397 U.S. 436, 90 S.Ct. 1189, 25 L.Ed.2d 469, can only be applied under a plea of double jeopardy and collateral estoppel under 5th Amendment U. S. Constitution upon an attempt to prosecute for a second offense under identical facts when the issue in dispute or defense (identity, alibi, etc.) is the same as in the joint prosecution. It ap*469pears here that the double prosecution for two offenses arising out of the same facts is designed to meet Ashe v. Swenson. The two prosecutions cumulate 12 months although separately the 6 month sentence permissible would not warrant a jury trial. Since Ashe v. Swenson can only be applied retrospectively on a double jeopardy plea, this case cannot be distinguished from the usual consolidation multiple offense trial. See City of Monroe v. Wilhite, 255 La. 838, 233 So.2d 535.